DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-14 are allowed.  Claim 1-7 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [01/29/2019, 06/03/2020, 01/23/2020] are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 8-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
In re Claim 8 recites, “  inter alia, “A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; and a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; the bracket includes a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing is fixed; the bearing includes: a lower ball bearing supporting a lower portion of the shaft; and an upper ball bearing disposed higher than the lower ball bearing to support the shaft; the shaft includes: a shaft main body including a male screw portion projecting downward from the lower ball bearing at a lower end portion of the shaft main body; and a nut (attached to the male screw portion (annotated Fig.4);  Preliminary Amendment Page 5 of 7 a lower surface of an inner ring of the lower ball bearing is in contact with an upper surface of the nut (annotated Fig.4) ; an upper surface of an outer ring of the lower ball bearing is vertically supported by the cylindrical portion (annotated Fig.4); an inner ring of the upper ball bearing is vertically fixed with respect to the shaft main body (annotated Fig.4); and a lower surface of an outer ring of the upper ball bearing is vertically supported by the cylindrical portion via an elastic member (annotated Fig.4).”
 
    PNG
    media_image1.png
    589
    868
    media_image1.png
    Greyscale

Closest prior art Horng, US 20190115799,Horng US 20180347573,  teach a motor with 2 bearings and spring around outer bearing, but fail to teach the nut structure and the screw structure, Eber US Patent 9272574 teach a motor with 2 bearings, but do not teach the spring or elastic member with the inner race, the nut 40 supports one bearing.  They fail to teach the upper and lower structure and vertical positions of bearings, June US 8174162 teaches bearings, but fails to teach nut and screw and shaft holder, the prior art fail to teach a vertically oriented motor with axis in vertical direction with bracket having cylindrical portion the cylindrical portion has 2 ends that abut against bearings, upper and lower bearings, the shaft has a male screw portion project down ward at lower end of shaft from lower bearing, a nut screws into the shaft and abuts inner race of bottom bearing, and outer race abuts the cylindrical bottom portion, and upper bearing with inner ring vertically supported, and outer ring that has an elastic member supporting the lower surface of the outer ring vertically, the combination of limitations are not taught or disclosed or suggested by the prior of record. “ A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; and a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; the bracket includes a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing is fixed; the bearing includes: a lower ball bearing supporting a lower portion of the shaft; and an upper ball bearing disposed higher than the lower ball bearing to support the shaft; the shaft includes: a shaft main body including a male screw portion projecting downward from the lower ball bearing at a lower end portion of the shaft main body; and a nut (attached to the male screw portion;Preliminary Amendment Page 5 of 7a lower surface of an inner ring of the lower ball bearing is in contact with an upper surface of the nut; an upper surface of an outer ring of the lower ball bearing is vertically supported by the cylindrical portion; an inner ring of the upper ball bearing is vertically fixed with respect to the shaft main body; and a lower surface of an outer ring of the upper ball bearing is vertically supported by the cylindrical portion via an elastic member.” The combination above is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image2.png
    478
    557
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    594
    741
    media_image3.png
    Greyscale
 
Claims 9-14 are allowed based on dependency from claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834